Citation Nr: 9931890	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  98-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of scar, medial side of upper right leg as a result 
of gunshot wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1965 to January 
1968.

By rating decision in June 1979, service connection was 
granted for scar, medial side of the upper right leg, 
residual of a gunshot wound, and an evaluation of 0 percent 
was assigned.  In November 1996, the veteran filed a claim 
for an increased rating for the service connected scars of 
the right leg.  This appeal arises from the May 1997 rating 
decision from the New York, New York Regional Office (RO) 
that continued the evaluation of the veteran's service 
connected residuals of scar, medial side of the upper right 
leg as a result of a gunshot wounds as 0 percent.  A Notice 
of Disagreement was filed in December 1997 and a Statement of 
the Case was issued in January 1998.  A substantive appeal 
was filed in January 1998 with a request for a hearing at the 
RO before a Member of the Board.

In writing in June 1998, the veteran withdrew his request for 
a personal hearing before a traveling member of the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of a scar, medial side of the 
upper right leg as a result of a gunshot wound is painful on 
objective demonstration.



CONCLUSION OF LAW

The criteria for the assignment of a rating of 10 percent for 
residuals of a scar, medial side of the upper right leg as a 
result of a gunshot wound have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, including 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7804, 
7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In service in February 1966, the veteran was treated for a 
fragment wound on the medial aspect of the right leg, just 
below the knee.  He also had a three day old penetrating 
injury just above the larger wound.  On examination, there 
was a 2 x 0.5 cm penetrating wound of the medial aspect of 
the right leg just below the knee with a fragment palpable 
just posterior to the posterior end of the wound.  He also 
had a 0.5 cm puncture wound just superior.  The wounds were 
debrided and the fragment removed.  The larger wound was 
closed.  The wounds healed uneventfully.  It was noted that 
there was no nerve or artery involvement.  The final 
diagnoses included fragment wound right leg.  

On a VA examination in May 1979, the veteran described 
experiencing a dull pain in the area of the bullet fragment 
beginning two and a half years previously.  There was a 
twitching sensation during damp weather.  The leg would go to 
sleep more easily.  On examination, there was a 11/2 by 3 cm 
scar medially of the right lower leg below the knee.  There 
was no tenderness and no weakness.  There was no neurological 
defect.  The diagnoses included status post bullet fragment 
right lower leg.

On a VA orthopedic examination also in May 1979, the veteran 
described recent aching in the general area of the scar of 
the right medial upper leg.  He stated that he walked a lot 
in his work as a carpenter, and by the end of the day had 
aching of the scar area.  On examination, there was a 2 x 1/4 
inch well-healed scar on the medial side of the upper right 
leg which was non-tender to the touch and nothing could be 
felt in the area of the scar or in the scar itself.  There 
was no inflammation.  He had full motion of the right leg and 
there did not seem to be any immediate disability of the 
area.  The x-rays showed no abnormalities.  The diagnoses 
included history of shrapnel wound to the upper medial right 
leg of a superficial nature.  The shrapnel was removed.  No 
remnants could be seen, and there did not appear to be any 
cause for his present symptoms.  

By rating action of June 1979, service connection for scar, 
medial side of the upper right leg, residual of a gunshot 
wound was granted with an evaluation of 0 percent. 

In November 1996, the veteran filed a claim for an increased 
rating for his service connected scars.

On a VA examination in February 1997, the veteran reported 
pain in the site of the gunshot wound for the past several 
years and pruritus in the scarred area.  He walked a 
considerable amount on his job.  On examination, there was a 
1-inch healed scar at the level of the knee joint on the 
medial aspect of the right knee and a 2 inch scar on the 
medial aspect of the leg just below the knee.  The scars were 
healed.  There was some decreased sensation in the scar to 
pinprick and light touch.  The examination of the knee 
revealed complete range of motion with no instability.  The 
diagnoses included status post gunshot wound, right leg, with 
healed painful scars, 1 inch and 2 inch in length, on the 
medial aspect of the right leg in the region of the knee.  

By rating action of May 1997, the evaluation of residuals of 
a scar, medial side of the upper right leg as a result of 
gunshot wound, which was currently 0 percent, was continued.  
The current appeal to the Board arises from this action.


II.  Analysis

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran is currently assigned a 0 percent rating for 
residuals of scar, medial side of the upper right leg as a 
result of gunshot wound, under Diagnostic Code (DC) 7805 of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran is currently assigned a noncompensable evaluation 
for his service-connected residuals of a scar, medial side of 
the upper right leg as a result of a gunshot wound under the 
provisions of DC 7805 which directs that the rating should be 
assigned based on limitation of function of the part 
affected.  Other applicable Codes which the veteran's 
disability may be evaluated include the following:

7803 Scars, superficial, poorly 
nourished, with repeated 
ulceration................... 10

7804 Scars, superficial, tender and 
painful on objective 
demonstration...............10  
Note: The 10 percent rating will be 
assigned, when the requirements are met, 
even though the location may be on tip of 
finger or toe, and the rating may exceed 
the amputation value for the limited 
involvement.

38 C.F.R. Part 4 (1999).

On the February 1997 VA examination, the veteran had healed 
painful scars of the medial aspect of the right leg in the 
region of the knee.  There was some decreased sensation in 
the scar to pinprick and light touch.  Therefore, as there is 
objective evidence of a painful scar, a rating of 10 percent 
for residuals of a scar, medial side of the upper right leg 
as a result of a gunshot wound is warranted under Diagnostic 
Code 7804.  A rating in excess of 10 percent is not warranted 
as 10 percent is the maximum schedular disability under this 
rating code. 

Consideration has been given to rating the veteran under 
Diagnostic Code 7805, based on limitation of function of the 
part affected.  However, as the March 1997 VA examination of 
the knee revealed complete range of motion with no 
instability, the veteran cannot be rated higher under DC 
7805.   


ORDER

Entitlement to a rating of 10 percent for residuals of a 
scar, medial side of the upper right leg as a result of a 
gunshot wound is granted, subject to the law and regulations 
pertaining to the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

